The first assignment of error presents the point heretofore decided in Hines v. Mills, 218 S.W. 777, and we conclude that the assignment should be overruled.
Appellant insists that under the evidence it is not liable for the loss and damage to the meal either as a carrier or as a warehouseman, and that the court erred in rendering the judgment for the plaintiff. The following facts are to be considered as established: That S. Friedlander was admittedly authorized to act for the shippers at Tyler; that the meal reached Tyler on March 19, 1918, and that in the afternoon of the same *Page 671 
day S. Friedlander was promptly notified by the agent of the terminal carrier of the arrival of the car of meal; that S. Friedlander did not open the car to unload same, or attempt to have the meal removed from the car, before the morning of March 23, 1918; the meal in the car was not damaged before and until "it rained in Tyler on the afternoon and night of March 22, 1918"; the car in which the meal was loaded was defective, "in that its roof and sides leaked water when rained upon, and it did not afford the contents thereof adequate protection against ordinary rain and other elements." The court further found as a fact "that the plaintiffs paid to said railway company (the Texas  Pacific) transportation charges covering said shipment from Aubrey, Tex., to Tyler, Tex., and received a through bill of lading for same, the railway company agreeing to carry said meal from Aubrey to Tyler with reasonable dispatch and to deliver same upon arrival at destination upon shipper's order, notify S. Friedlander."
This finding of fact being unassailed by appellant by any assignment of error, this court would be bound to take the finding as a fact. The question then is: What was the status of appellant at the time the damage occurred to the meal?
Under its undertaking of "through bill of lading," which is the controlling fact in the decision of the question, the appellant, under article 711, R.S., would "be liable as common carrier from the commencement of the trip or voyage until the goods are delivered to the consignee at the point of destination." A railway company may by contract, as the trial court found the appellant did do, bind itself to transport beyond its own line in this state. Railway Co. v. Hill,63 Tex. 381, 51 Am.Rep. 642; article 731, R.S. The liability as a common carrier, though, is modified by article 712, R.S., to the extent that, "if the carrier at the point of destination shall use due diligence to notify the consignee, and the goods are not taken by the consignee, and have in consequence to be stored in the depot or warehouses of the common carriers, they shall thereafter only be liable as warehousemen." The object of the notice in this article is to give the consignee an opportunity to remove or take his property from the possession of the carrier after the transit is terminated. As said in Railway Co. v. Haynes, 72 Tex. 175, 10 S.W. 398:
"After such notice has been given, or due diligence used to give it, if the thing be not received within a reasonable time, the carrier may store it in a safe place, which in some cases and with some classes of property may be the car in which transported, and from the expiration of such reasonable time, responsibility as carrier will cease, and that of warehouseman begin."
As laid down in 4 R.C.L. § 223,
"The owner is entitled to only a reasonable opportunity to take his property from the possession of the company after the transit is terminated, and if he does not do it at the earliest practicable moment he may thereby be deemed to have consented that it should remain in the possession of the company under the more limited liability of a warehouseman."
So that it conclusively appears from the evidence that "due diligence" was used by the railway to notify S. Friedlander, and that the law and the contract were both complied with by the appellant. "Due diligence" being established in favor of appellant as to notice to S. Friedlander, the further question would be as to whether or not S. Friedlander had "a reasonable time" after such notice to take the meal from the possession of appellant as a carrier by the exercise of ordinary diligence on his part, before the rain "on the afternoon and night of March 22, 1918." The court does not find that S. Friedlander did not have a reasonable time after notice and before the damage to unload the car, but does find that "from the period from the date of the notice to the morning of March 23 when Friedlander inspected the meal in the car was" a reasonable time within which to inspect and unload same. If the morning of March 23 be, as found by the court, a reasonable time in the common course of business for S. Friedlander to take the meal from the car after notification of its arrival, then the liability of appellant as a carrier was, under the facts, existing at the date and time of the damage by the rain on March 22.
What constitutes a reasonable time for the removal of goods by a consignee must, of course, vary with the circumstances of each particular case. But when the facts are undisputed the question of what length of time is reasonable becomes one of law to be determined by the court. Express Co. v. Duncan, 193 S.W. 413; Railway Co. v. Golden, 211 S.W. 465. And if in the particular facts of this case it is necessary for this court to conclude, as a matter of law, as insisted by appellant, and which we do conclude, that S. Friedlander, situated in the vicinity of the depot as he was, did not within a reasonable time after notice of the arrival of the car inspect and take the meal away, such finding would still not relieve the appellant of liability for the damage and loss to the meal; for appellant would nevertheless be liable, under the pleading and evidence, as a warehouseman. The plaintiff's petition alleged that —
"The agents, servants, and employees of the Texas  Pacific Railway and International  Great Northern Railway, without consent of the plaintiff, negligently failed to provide a safe and adequate place for and to use ordinary care in holding and storing said corn meal pending *Page 672 
delivery of same to the consignees or their order."
The appellant on its "through" undertaking, as found by the court, would be liable, as a matter of law, "until the goods were delivered to the consignee at the point of destination." Articles 711 and 712, R.S. The connecting carrier would simply be appellant's agent. Article 731, R.S. All the damage through rain occurred, under the evidence, on March 22, when the appellant's liability as a warehouseman, as we conclude, had begun. And the evidence warrants the finding of the court that the appellant had the meal in a leaky car, and that "the failure of said railway company to furnish a safe and waterproof car was the direct and proximate cause of the injury and damage to the meal." As a warehouseman the duty was upon appellant to exercise ordinary care to keep the meal from damage, and this duty was continuing until the possession of the meal was properly taken from the appellant. The neglect or refusal of the consignee to take the goods from the car would not relieve the warehouseman of the duty of ordinary care. The penalty of the refusal or neglect of the owner or consignee to take possession of property is, not to lose the value of the goods because of his own neglect, but to become liable for storage charges. Article 6590, Vernon's Sayles' Statutes. The railway company also has the remedy provided in article 732, R.S.
We have considered all the other assignments of error, and think that they should be overruled.
The judgment is affirmed.
                        On Motion for Rehearing.
Plaintiff in error says:
"As we understand the opinion in this case, the court holds that the plaintiff in error is liable as a warehouseman. Article 731 does not make the connecting carrier the initial carrier's agent except as to the contract of carriage. This court has overruled its opinion in T. 
F. S. Ry. Co. v. Twin City Products Company, 208 S.W. 989."
The two cases are entirely dissimilar. The holding in the instant case was only that the Texas  Pacific Railway Company was liable, under the facts as found by the trial court, for the injury to the goods as a warehouseman. The trial court found as a fact that the bill of lading issued by the Texas  Pacific Railway Company was "a through bill of lading for the same (the goods), the railway company agreeing to carry said meal from Aubrey to Tyler with reasonable dispatch and to deliver the same upon arrival at destination upon the shipper's order, notifying Friedlander." "This finding of fact," as stated in the original opinion, "being unassailed by appellant, this court would be bound to take the finding as a fact." The original opinion is entirely dependent upon this fact, so found by the trial court, of "a through bill of lading" being the real and true contract of shipment. Under this finding of fact, then, the contract of "through shipment" made with the shipper contemplated and required that the Texas  Pacific Railway Company, as a carrier, not only take the goods all the way to Tyler, the agreed "place of destination," but as well make "delivery" there to the consignee. Having made such contract, the Texas  Pacific Railway Company would legally be bound to perform its terms. And the liability of the Texas  Pacific Railway Company as a common carrier, in virtue of the contract of "through shipment" and the duty imposed thereby by law (article 711) continued "from the commencement of the trip" at Aubrey "until the goods are delivered to the consignee at the point of destination" at Tyler. Though this duty as a common carrier is performed in virtue of the statute (article 712) "when the carrier at the point of destination shall use due diligence to notify the consignee and the goods are not taken by the consignee," yet such railway company is not relieved of any further responsibility for the custody and protection of the goods derived in virtue of the contract of transportation and of necessity continued in its possession by the failure or refusal of the consignee to take possession of the same. The responsibility of bailee or "warehouseman" then attaches for the custody and protection of the goods. Article 712. That was the relation of the Texas  Pacific Railway Company to the goods in its possession at the time of the loss. As a warehouseman after the refusal of the consignee to take the goods the Texas  Pacific Railway Company continued liable, in the exercise of ordinary care, for the safe-keeping of the goods in its custody and possession; and, if it suffered them to be damaged for want of such ordinary care, as found by the trial court, to keep them in a safe and suitable place, it will be liable.
The fact that appellant had no depot or warehouse at the place of destination would not relieve it of its responsibility as a warehouseman. The appellant had the right to warehouse the goods in a car if, in the exercise of ordinary care, that was a safe and suitable place. Warehouse Co. v. Railway Co., 221 Ill. 418, 77 N.E. 675.
  The motion is overruled. *Page 957